DETAILED ACTION
	This office action is in response to the communication filed on October 27, 2020. Claims 1-5, 7-15, and 17-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed on October 27, 2020 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Cossock and Edwards do not teach or even suggest the features "obtaining a plurality of sub-lists for the query results", “determining a weight for each of the plurality of sub-lists”, “estimating performance of the result list based on the sample performance estimator of each of the plurality of sub-lists, and further based on the weight determined for each of the plurality of sub-lists”, as disclosed in amended independent claim1 and similarly in amended independent claims 11 and 20.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Cossock in Paragraph 5 discloses determining a document relevant function for

Cossock in Paragraphs 8, 45, 58, 60, 70, and 81 further discloses using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, and further discloses relevance function being parameterized using weights, which is a weight in accordance with a predetermined weighting scheme.
Cossock in Paragraphs 10, 24, and 26 discloses collecting a respective result set for each query from a database, where the result set is determined by submitting the query to a plurality of search engines having their respective databases.
Cossock in Paragraphs 11 and 29 discloses sampling queries and sampling a result list responsive to each query to obtain a subset which comprises a listing of documents subsumed by the result list.  
Cossock in Paragraphs 31-33 discloses submitting each query to a plurality of search engines, collecting search results from each of the plurality of search engines for the query, adding the results to a result set for the query, and selecting a subset of documents from the result set, which is a part of the set, including possibly all of the items in the result set.
Cossock in Paragraphs 34-38 discloses determining a surrogate relevance score relating to each document to the query of a result set containing the documents, 
Cossock in Paragraphs 38, 42, and 43 discloses assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score, which is determining for each of a plurality of sub-lists a weight in accordance with a predetermined weighting scheme.

Therefore, Cossock discloses sampling a result list to obtain a plurality of sub-lists each of which comprises a listing of documents subsumed by a result list, determining for each of a plurality of sub-lists a weight in accordance with a predetermined weighting scheme, estimating relevance of a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, wherein a sub-list is a part of the result list, including possibly all of the items in the result list, and further discloses for each of the plurality of sub-lists analyzing scores of the documents listed therein, as discussed above, however, Cossock does not explicitly disclose:

for each of the plurality of sub-lists, analyzing scores of the documents listed therein to obtain a sample performance estimator;...
estimating performance of the result list based on the sample performance estimator of each of the plurality of sub-lists...;

The Edwards reference in Paragraphs 13, 14, and 24 discloses a performance predictor performing an analysis of a performance of a search system for a sample of a plurality of search results for a plurality of e-mails/documents by evaluating the sampled search results for relevancy by analyzing scores, which is for each of a plurality of sub-lists in a list of results analyzing scores of documents listed in the results to obtain a sample performance estimator.
Edwards further discloses determining predicted performance of the results by using parameters and relevance ranking of the results, which is estimating performance of the result list based on sample performance of each of the plurality of sub-lists within the result list.

It would have been obvious to a person of ordinary skill in the art, having the teachings of estimating relevance of a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, wherein a sub-list is a part of the result list, including possibly all of the items in the result list, and for each of the plurality of sub-lists analyzing scores of the documents listed therein of Cossock and having the teachings of for each of a plurality of sub-lists 

For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Objections
Claim 14 is objected to because of the following informalities:
In Claim 14 the phrase “the computer-implemented method of claim 11” should be “the computerized apparatus of claim 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Edwards (US Pub 2006/0179038).

With respect to claim 1, Cossock discloses a computer-implemented method comprising:
obtaining a result list comprising a listing of documents retrieved from a collection in response to a query (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 10, 24, and 26 - collecting a respective result set for each query from a database, where the result set is determined by submitting the query to a plurality of search engines having their respective databases);
obtaining for each of the listed documents in the result list a score indicating a measure of the document's relevance to the query (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score);
sampling the result list to obtain a plurality of sub-lists each of which comprising a listing of documents subsumed by the result list (Cossock: Paragraphs 11 and 29 -sampling queries and sampling a result list responsive to each query to obtain a subset which comprises a listing of documents in the result list; Paragraphs 34-38 discloses determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set);...
determining for each of the plurality of sub-lists, a weight in accordance with a predetermined weighting scheme (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, and further discloses relevance function being parameterized using weights);
Cossock discloses sampling a result list to obtain a plurality of sub-lists each of which comprises a listing of documents subsumed by a result list, determining for each of a plurality of sub-lists a weight in accordance with a predetermined weighting scheme, estimating relevance of a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, wherein a sub-list is a part of the result list, including possibly all of the items in the result list, and further discloses for each of the plurality of sub-lists analyzing scores of the documents listed therein, as discussed above, however, Cossock does not explicitly disclose:
for each of the plurality of sub-lists, analyzing scores of the documents listed therein to obtain a sample performance estimator; and
estimating performance of the result list based on the sample performance estimator of each of the plurality of sub-lists....
The Edwards reference discloses for each of the plurality of sub-lists, analyzing scores of the documents listed therein to obtain a sample performance estimator and estimating performance of the result list based on the sample performance estimator of each of the plurality of sub-lists (Edwards: Paragraphs 13, 14, and 24 discloses a performance predictor performing an analysis of a performance of a search system for a sample of a plurality of search results for a plurality of e-mails/documents by evaluating the sampled search results for relevancy by analyzing scores, which is for each of a plurality of sub-lists in a list of results analyzing scores of documents listed in the results to obtain a sample performance estimator; Paragraph 24 - determining predicted performance of the results by using parameters and relevance ranking of the results, which is estimating performance of the result list based on sample performance of each of the plurality of sub-lists within the result list).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock and Edwards, to have combined Cossock and Edwards. The motivation to combine Cossock and Edwards would be to present useful and timely information by reducing data by utilizing previously relevant results (Edwards: Paragraph 8).

With respect to claim 5, Cossock in view of Edwards discloses the computer-implemented method of Claim 1, wherein the sample performance estimator is a variance-like measure of the listed documents' scores (Cossock: Abstract and Paragraphs 60 and 81 – a set of training relevance scores is assigned to documents in the subset; Paragraph 42 – determining relevance scores and selecting scores having a variance below a threshold; Edwards: Paragraphs 16 and 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results, reducing variability of evaluating and scoring relevancy).

With respect to claim 7, Cossock in view of Edwards discloses t 30the computer-implemented method of Claim 1, wherein the predetermined weighting scheme is selected from the group consisting of: a uniform weighting; a weighting based on a degree of similarity between a sub-list and the result list; and, 20GA Ref: 200-226IBM Ref: P201700326US01 a weighting based on a measure of deviation of a sub-list documents' scores from a score of the collection (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, and further discloses relevance function being parameterized using weights).

With respect to claim 11, Cossock discloses a computerized apparatus having a processor, the processor being adapted to perform the steps (Cossock: Paragraph 1 – apparatus; Paragraphs 9, 83, 84, and 86 – computer program product for use in conjunction with a computer system including a computer readable storage medium and a computer program stored on the medium executable by one or more central processing units; Figures 1 and 6) of:
obtaining a result list comprising a listing of documents retrieved from a collection in response to a query (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 10, 24, and 26 - collecting a respective result set for each query from a database, where the result set is determined by submitting the query to a plurality of search engines having their respective databases);
obtaining for each of the listed documents in the result list a score indicating a measure of the document's relevance to the query (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score);
sampling the result list to obtain a plurality of sub-lists each of which comprising a listing of documents subsumed by the result list (Cossock: Paragraphs 11 and 29 -sampling queries and sampling a result list responsive to each query to obtain a subset which comprises a listing of documents in the result list; Paragraphs 34-38 discloses determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set);...
determining for each of the plurality of sub-lists, a weight in accordance with a predetermined weighting scheme (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, and further discloses relevance function being parameterized using weights);
Cossock discloses sampling a result list to obtain a plurality of sub-lists each of which comprises a listing of documents subsumed by a result list, determining for each of a plurality of sub-lists a weight in accordance with a predetermined weighting scheme, estimating relevance of a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, wherein a sub-list is a part of the result list, including possibly all of the items in the result list, and further discloses for each of the plurality of sub-lists analyzing scores of the documents listed therein, as discussed above, however, Cossock does not explicitly disclose:
for each of the plurality of sub-lists, analyzing scores of the documents listed therein to obtain a sample performance estimator; and
estimating performance of the result list based on the sample performance estimator of each of the plurality of sub-lists....
The Edwards reference discloses for each of the plurality of sub-lists, analyzing scores of the documents listed therein to obtain a sample performance estimator and estimating performance of the result list based on the sample performance estimator of each of the plurality of sub-lists (Edwards: Paragraphs 13, 14, and 24 discloses a performance predictor performing an analysis of a performance of a search system for a sample of a plurality of search results for a plurality of e-mails/documents by evaluating the sampled search results for relevancy by analyzing scores, which is for each of a plurality of sub-lists in a list of results analyzing scores of documents listed in the results to obtain a sample performance estimator; Paragraph 24 - determining predicted performance of the results by using parameters and relevance ranking of the results, which is estimating performance of the result list based on sample performance of each of the plurality of sub-lists within the result list).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock and Edwards, to have combined Cossock and Edwards. The motivation to combine Cossock and Edwards would be to present useful and timely information by reducing data by utilizing previously relevant results (Edwards: Paragraph 8).

With respect to claim 15, Cossock in view of Edwards discloses the computerized apparatus of Claim 11, wherein the sample performance estimator is a variance-like measure of the listed documents' scores (Cossock: Abstract and Paragraphs 60 and 81 – a set of training relevance scores is assigned to documents in the subset; Paragraph 42 – determining relevance scores and selecting scores having a variance below a threshold; Edwards: Paragraphs 16 and 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results, reducing variability of evaluating and scoring relevancy).

With respect to claim 17, Cossock in view of Edwards discloses the computerized apparatus of Claim 11, wherein the predetermined weighting 10scheme is selected from the group consisting of: a uniform weighting; a weighting based on a degree of similarity between a sub-list and the result list; and, a weighting based on a measure of deviation of a sub-list documents' scores from a score of the collection  (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, and further discloses relevance function being parameterized using weights).

With respect to claim 20, Cossock discloses a computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method (Cossock: Paragraphs 9, 83, 84, and 86 – computer program product for use in conjunction with a computer system including a computer readable storage medium and a computer program stored on the medium executable by one or more central processing units; Figures 1 and 6) comprising:
obtaining a result list comprising a listing of documents retrieved from a collection in response to a query (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 10, 24, and 26 - collecting a respective result set for each query from a database, where the result set is determined by submitting the query to a plurality of search engines having their respective databases);
obtaining for each of the listed documents in the result list a score indicating a measure of the document's relevance to the query (Cossock: Paragraphs 34-38 -determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set; Paragraphs 38, 42, and 43 - assigning relevance training score to documents in the selected subset comprising documents from a plurality of relevancy tiers using various methods including median of relevance scores and using arithmetic average of a sample of the relevance scores selected to have a variance below a predetermined threshold, or assigning a predetermined relevance training score);
sampling the result list to obtain a plurality of sub-lists each of which comprising a listing of documents subsumed by the result list (Cossock: Paragraphs 11 and 29 -sampling queries and sampling a result list responsive to each query to obtain a subset which comprises a listing of documents in the result list; Paragraphs 34-38 discloses determining a surrogate relevance score relating to each document to the query of a result set containing the documents, selecting a subset of documents by assigning a number of documents in the result set to relevance tiers associated with a minimum/maximum surrogate relevance score, where selecting the documents to assign to relevance tiers is performed by random sampling of the documents in the result set);...
determining for each of the plurality of sub-lists, a weight in accordance with a predetermined weighting scheme (Cossock: Paragraph 5 - determining a document relevant function for estimating a relevance score of a document in a database with respect to a query, using for each of a plurality of queries, a respective set of result documents collected from the database, a subset of documents selected in the respective result set, and a set of training relevance scores assigned to the documents in the subset; Paragraphs 8, 45, 58, 60, 70, and 81 - using a set of features as predictor variables in the construction of the relevance function, the set of features being a function of one or more properties of respective document and/or query, the set of features including standard features such term weight, and further discloses relevance function being parameterized using weights);
Cossock discloses sampling a result list to obtain a plurality of sub-lists each of which comprises a listing of documents subsumed by a result list, determining for each of a plurality of sub-lists a weight in accordance with a predetermined weighting scheme, estimating relevance of a result list based on a sample of each of a plurality of sub-lists, and further based on weight determined for each of the plurality of sub-lists, wherein a sub-list is a part of the result list, including possibly all of the items in the result list, and further discloses for each of the plurality of sub-lists analyzing scores of the documents listed therein, as discussed above, however, Cossock does not explicitly disclose:
for each of the plurality of sub-lists, analyzing scores of the documents listed therein to obtain a sample performance estimator; and
estimating performance of the result list based on the sample performance estimator of each of the plurality of sub-lists....
The Edwards reference discloses for each of the plurality of sub-lists, analyzing scores of the documents listed therein to obtain a sample performance estimator and estimating performance of the result list based on the sample performance estimator of each of the plurality of sub-lists (Edwards: Paragraphs 13, 14, and 24 discloses a performance predictor performing an analysis of a performance of a search system for a sample of a plurality of search results for a plurality of e-mails/documents by evaluating the sampled search results for relevancy by analyzing scores, which is for each of a plurality of sub-lists in a list of results analyzing scores of documents listed in the results to obtain a sample performance estimator; Paragraph 24 - determining predicted performance of the results by using parameters and relevance ranking of the results, which is estimating performance of the result list based on sample performance of each of the plurality of sub-lists within the result list).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock and Edwards, to have combined Cossock and Edwards. The motivation to combine Cossock and Edwards would be to present useful and timely information by reducing data by utilizing previously relevant results (Edwards: Paragraph 8).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Edwards (US Pub 2006/0179038) in further view of Rossi (US Pub 2017/0357905).

With respect to claim 2, Cossock in view of Edwards discloses the computer-implemented method of claim 1, wherein said sampling of the result list...such that a listed document is selected to a sub-list... (Cossock: Paragraph 93 - sampling module for selecting for each test query a subset of documents in the respective result set; Claim 38 – sampling determining score; Edwards: Paragraph 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results), however, Cossock and Edwards do not explicitly disclose:
sampling...is without replacement, such that...selected...at most once.
The Rossi reference discloses sampling without replacement such that selection is made at most once (Rossi: Paragraph 35 – perform sampling without replacement, which is sampling by selecting no more than once).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Edwards, and Rossi, to have combined Cossock, Edwards, and Rossi. The motivation to combine Cossock, Edwards, and Rossi would be to estimate statistics in data based on sampling (Rossi: Paragraph 1).

With respect to claim 12, Cossock in view of Edwards discloses the computerized apparatus of claim 11, wherein said sampling of the result list...such that a listed document is selected to a sub-list... (Cossock: Paragraph 93 - sampling module for selecting for each test query a subset of documents in the respective result set; Claim 38 – sampling determining score; Edwards: Paragraph 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results), however, Cossock and Edwards do not explicitly disclose:
sampling...is without replacement, such that...selected...at most once.
The Rossi reference discloses sampling without replacement such that selection is made at most once (Rossi: Paragraph 35 – perform sampling without replacement, which is sampling by selecting no more than once).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Edwards, and Rossi, to have combined Cossock, Edwards, and Rossi. The motivation to combine Cossock, Edwards, and Rossi would be to estimate statistics in data based on sampling (Rossi: Paragraph 1).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Edwards (US Pub 2006/0179038) in further view of Larlus-Lorrondo (US Pub 2015/0235160).

With respect to claim 3, Cossock in view of Edwards discloses the computer-implemented method of Claim 1, wherein said sampling of the result list is performed using...random variable distribution (Cossock: Paragraphs 32, 35, and 93 – randomly selecting documents on ranking positions by random sampling, sampling module for selecting for each test query a subset of documents in the respective result set; Paragraph 42 and Claim 38 – sampling determining score, determining relevance scores and selecting scores having a variance below a threshold; Edwards: Paragraph 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results), however, Cossock and Edwards do not explicitly disclose:
...sampling...using a ranked-biased...distribution.
The Larlus-Lorrondo reference discloses sampling using a ranked-biased distribution (Larlus-Lorrondo: Paragraphs 85 and 87 – sampling performed to select, biased sampling choosing highest ranked data more frequently than lower ranked data, ranking user to compute weightings to data which are sampled in proportion to the weightings, biased sampling to increase the probability of selection).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Edwards, and Larlus-Lorrondo, to have combined Cossock, Edwards, and Larlus-Lorrondo. The motivation to combine Cossock, Edwards, and Larlus-Lorrondo would be to increase the probability of selection of desired data by using biased sampling (Larlus-Lorrondo: Paragraphs 85 and 87).

With respect to claim 13, Cossock in view of Edwards discloses the computerized apparatus of Claim I 1, wherein said sampling of the result list is performed using...random variable distribution (Cossock: Paragraphs 32, 35, and 93 – randomly selecting documents on ranking positions by random sampling, sampling module for selecting for each test query a subset of documents in the respective result set; Paragraph 42 and Claim 38 – sampling determining score, determining relevance scores and selecting scores having a variance below a threshold; Edwards: Paragraph 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results), however, Cossock and Edwards do not explicitly disclose:
...sampling...using a ranked-biased...distribution.
The Larlus-Lorrondo reference discloses sampling using a ranked-biased distribution (Larlus-Lorrondo: Paragraphs 85 and 87 – sampling performed to select, biased sampling choosing highest ranked data more frequently than lower ranked data, ranking user to compute weightings to data which are sampled in proportion to the weightings, biased sampling to increase the probability of selection).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Edwards, and Larlus-Lorrondo, to have combined Cossock, Edwards, and Larlus-Lorrondo. The motivation to combine Cossock, Edwards, and Larlus-Lorrondo would be to increase the probability of selection of desired data by using biased sampling (Larlus-Lorrondo: Paragraphs 85 and 87).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Edwards (US Pub 2006/0179038) in further view of Rowlen (US Pub 2010/0273670).

With respect to claim 4, Cossock in view of Edwards discloses t 20the computer-implemented method of Claim 1, wherein said sampling of the result list is performed... in accordance with a rank-ordering of the listed documents (Cossock: Paragraphs 32, 35, and 93 – randomly selecting documents on ranking positions by random sampling, sampling module for selecting for each test query a subset of documents in the respective result set; Paragraph 42 and Claim 38 – sampling determining score, determining relevance scores and selecting scores having a variance below a threshold; Edwards: Paragraph 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results), however, Cossock and Edwards do not explicitly disclose:
...sampling...using a round-robin scheme...;
The Rowlen reference discloses sampling using a round-robin scheme (Rowlen: Paragraphs 97 and 112 – round-robin analysis of samples from a training set to identify a variety of samples).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Edwards, and Rowlen, to have combined Cossock, Edwards, and Rowlen. The motivation to combine Cossock, Edwards, and Rowlen would be to identify a variety of samples from a training set using a round-robin approach of sampling (Rowlen: Paragraphs 97 and 112).

With respect to claim 14, Cossock in view of Edwards discloses t 30the computer-implemented method of Claim 11 (the computerized apparatus of Claim 11), wherein said sampling of the result list is performed... in accordance with a rank-ordering of the listed documents (Cossock: Paragraphs 32, 35, and 93 – randomly selecting documents on ranking positions by random sampling, sampling module for selecting for each test query a subset of documents in the respective result set; Paragraph 42 and Claim 38 – sampling determining score, determining relevance scores and selecting scores having a variance below a threshold; Edwards: Paragraph 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results), however, Cossock and Edwards do not explicitly disclose:
...sampling...using a round-robin scheme...;
The Rowlen reference discloses sampling using a round-robin scheme (Rowlen: Paragraphs 97 and 112 – round-robin analysis of samples from a training set to identify a variety of samples).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Edwards, and Rowlen, to have combined Cossock, Edwards, and Rowlen. The motivation to combine Cossock, Edwards, and Rowlen would be to identify a variety of samples from a training set using a round-robin approach of sampling (Rowlen: Paragraphs 97 and 112).

Claims 8-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossock (US Pub 2004/0215606) in view of Edwards (US Pub 2006/0179038) in further view of Liu (US Pub 2017/0083602).

With respect to claim 8, Cossock in view of Edwards discloses the computer-implemented method of Claim 1, wherein said estimating further comprises...the sample 5performance estimator in the query (Cossock: Paragraph 93 - sampling module for selecting for each test query a subset of documents in the respective result set; Claim 38 – sampling determining score; Edwards: Paragraph 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results).
However, Cossock and Edwards do not explicitly disclose:
applying normalization to mitigate a dependency of the sample 5performance estimator in the query.
The Liu reference discloses applying normalization to mitigate a dependency of a sample 5performance estimator in a query (Liu: Paragraph 17 – derive miscategorization evaluation based on computed perplexity and expected perplexity for given leaf categories; Paragraphs 49 and 50 – for queries performed on each leaf category normalizing information in each of the leaf category; Paragraphs 53 and 54 – text normalization used in perplexity and standard deviation evaluation for each of the leaf category to create an expected perplexity and standard deviation for each leaf category, evaluate and estimate miscategorization by evaluating perplexity; Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Edwards, and Liu, to have combined Cossock, Edwards, and Liu. The motivation to combine Cossock, Edwards, and Liu would be to create an expected perplexity and standard deviation for queries performed on leaf categories by applying
normalization (Liu: Paragraphs 50 and 53).

With respect to claim 9, Cossock in view of Edwards discloses the computer-implemented method of Claim 8, wherein normalization is applied using a perplexity measure modeling an extent to which the query represents an underlying information need (Liu: Paragraphs 53 and 54 – text normalization used in perplexity and standard deviation evaluation for each of the leaf category to create an expected perplexity and standard deviation for each leaf category, evaluate and estimate miscategorization by evaluating perplexity; Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).

With respect to claim 10, Cossock in view of Edwards discloses the computer-implemented method of Claim 8, wherein normalization is applied 10using the collection as an ineffective reference document (Liu: Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).

With respect to claim 18, Cossock in view of Edwards discloses the computerized apparatus of Claim 11, wherein said estimating further comprises...15the sample performance estimator in the query (Cossock: Paragraph 93 - sampling module for selecting for each test query a subset of documents in the respective result set; Claim 38 – sampling determining score; Edwards: Paragraph 24 – determine predicted performance of results by performance predictor using parameters and relevance ranking of the results).
However, Cossock and Edwards do not explicitly disclose:
applying normalization to mitigate a dependency of the sample 5performance estimator in the query.
The Liu reference discloses applying normalization to mitigate a dependency of a sample 5performance estimator in a query (Liu: Paragraph 17 – derive miscategorization evaluation based on computed perplexity and expected perplexity for given leaf categories; Paragraphs 49 and 50 – for queries performed on each leaf category normalizing information in each of the leaf category; Paragraphs 53 and 54 – text normalization used in perplexity and standard deviation evaluation for each of the leaf category to create an expected perplexity and standard deviation for each leaf category, evaluate and estimate miscategorization by evaluating perplexity; Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Cossock, Edwards, and Liu, to have combined Cossock, Edwards, and Liu. The motivation to combine Cossock, Edwards, and Liu would be to create an expected perplexity and standard deviation for queries performed on leaf categories by applying normalization (Liu: Paragraphs 50 and 53).

With respect to claim 19, Cossock in view of Edwards discloses the computerized apparatus of Claim 18, wherein normalization is applied using a perplexity measure modeling an extent to which the query represents an underlying information need (Liu: Paragraphs 53 and 54 – text normalization used in perplexity and standard deviation evaluation for each of the leaf category to create an expected perplexity and standard deviation for each leaf category, evaluate and estimate miscategorization by evaluating perplexity; Paragraphs 18, 65 – training model using sample, training based on filtering using perplexity, filtering based on score and relevancy, keeping most relevant while filtering low scored items, normalizing after filtering).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
February 11, 2021
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164